On Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
The motion to dismiss the appeal is upon two grounds:
1. That there was no order for the appeal.
2. That the transcript was filed too late.
Eirst. We find from our examination of the record, that there was an order of appeal regular in every respect.
Second. On the 16th December, 1880, the appellant applied for and was granted a delay of ten days for filing the transcript. The 9th day, the 25th, was Christmas; the next, the 26th, was Sunday. It was filed on the 27th of December, and was in time, the tWo last days of the delay not being legal days, should not be counted. 24 An. 333.
The motion to dismiss is, therefore, denied.